Case 1:18-cv-01599-WFK-ST Document 95 Filed 12/13/18 Page 1 of 9 PageID #: 3496
                                                                                                            FILED
                                                                                                        IN CLERK'S OFFICE
                                                                                                    US DISTRICT COURT E.D.N.Y.


  UNITED STATES DISTRICT COURT                                                                     *       DEC 13 ?01R            *
  EASTERN DISTRICT OF NEW YORK
                                                                                                   BROOKLYN OFFICE
                                                                )
  PATRICK SAGET, et al.,                                        )
                                                                )
                            Plaintiffs,                         ~   No. 18-CV-15'99

          v.                                                    )   (Kuntz,J.)    1




                                                                )   (Tiscione, M.J.)
  DONALD TRUMP, et al.,                                         )
                                                                )
                            Defendants.                         )


                        REVISED STIPULATION AND PROTECT!~ ORDER

          WHEREAS, on March 15, 2018, Plaintiffs filed the above-rererenced action, Sagel v. Trump,

  No. 18-CV-1599 (Kuntz, J.) (Tiscione, M.J.) against the Governme~t in the U.S. District Court for
                                                                                      I




                                                                                      I




  the Eastern District of New York ("the Instant Action");

          WHEREAS, in the Instant Action, Plaintiffs challenge Acting Secretary Elaine C. Duke's

  termination of Haiti's Temporary Protected Status (''TPS ") designa+n, effective July 22, 2019;

          WHEREAS, in the Instant Action, on August 21, 2018, the (Court granted in part and denied

  in part Plaintiffs' motion to supplement the administrative rec~rd and to obtain extra-record

  discovery;                                                                     j
          WHEREAS, in the Instant Action, on August 27, 2018, the ourt ordered the Government to
                                                                                          1




  "supplement the administrative record to include 'all documents and                     I   aterials that the agency directly

  or indirectly considered,' including all materials that are already eing produced in discovery in

  parallel cases." 0kt. No. 42;

          WHEREAS, these parallel cases are Ramos v. Nielsen, No. 18-cv-1554 (N.D. Cal.)

  ("Ramos"); Centro Presente v. Trump, No. 18-cv-10340 (D. Mass.) NAACP v. Dept. of Homeland
                                                            I

  Sagel v. Trump, 18-CV-1599 (Kuntz, J.) (Tiscione, M.J.)
  REVISED STIPULATION AND PROTECTIVE ORDER
Case 1:18-cv-01599-WFK-ST Document 95 Filed 12/13/18 Page 2 of 9 PageID #: 3497




  Security, No. 18-cv-00239 (D. Md.); and Casa De Maryland, Inc. v. Trump, No. 18-cv-00845 (D.
                                                                                      1




  Md.) (collectively, "Parallel TPS Cases");

           WHEREAS, in the Instant Action, on August 21, 2018, the Crrt invited the parties to "keep

  [the production of the documents that have been, or will be, producedj in Parallel TPS Cases] subject

  to a confidentiality order and for purposes of this litigation only" (Tr. p. 23);

           WHEREAS, in the Instant Action, on August 21, 2018, Plaintiffs agreed to pay the court

  reporter(s) for the costs of any deposition transcripts that they sel to obtain arising out of the

  Government's production of the documents that have been, or will            r•  I




                                                                                            produced in Ramos (Tr., p.

  22);                                                                        i
           WHEREAS, in the Instant Action, the Government intenqs to produce to Plaintiffs any
                                                                              I




  materials produced in the Parallel TPS Cases, with the exception of aby alien files ("A-files") of any
                                                                              I
  individual other than Plaintiffs in the instant action;                     I




           WHEREAS, on August 28, 2018, the Court approved and enfered as an Order of the Court a

  Stipulation and Protective Order filed by the parties;

           WHEREAS, on November 21, 2018, the Court, over the Goyernment's objection, permitted

  extra-record discovery;                                                  /

          NOW, THEREFORE, IT IS HEREBY STIPULATED~ AGREED, by and among
                                                                          !


  the attorneys for Plaintiffs and the Government as follows:

          I.       Government Personnel Contact Information

               I. As used herein, the term "Government Personnel Co1tact Information" shall apply to

                   all official/organizational email addresses, phon                      numbers, and addresses of




                                                            2

  Saget v. Trump, 18-CV-1599 (Kuntz, J.) (Tiscione, M.J.)
  REVISED STIPULATION AND PROTECTIVE ORDER
Case 1:18-cv-01599-WFK-ST Document 95 Filed 12/13/18 Page 3 of 9 PageID #: 3498




                   government personnel produced in discovery in Parallel TPS Cases or the Instant
                                                                             I

                   Action;

                                                                            f
                2. Plaintiffs will protect all such Government Personnel ontact Information included on

                   documents produced in discovery or in deposition exhibits
                                                                      I
                                                                             in Parallel TPS Cases or

                   the Instant Action as follows:

                                a) Plaintiffs will not disseminate or publiih such Government Personnel

                                     Contact Information in unredacted foi, whether on the Court's docket

                                     or through out-of-court distributions. \

                                b) Plaintiffs may otherwise use the docu~ents produced in discovery and

                                     in depositions, whether in court filings br for other purposes.

                3. The Government will produce documents to Plaintiffs\without redacting Government

                   Personnel Contact Information.                            j
                4. The Government reserves its right to redact G vernment Personnel Contact

                   Information produced in discovery in Parallel TPS caJes or the Instant Action.

                5. The Government also reserves its right to redact purelr personal contact information

                   (e.g., personal cell phone number) to the extent that sich information appears in any

                   documents produced in discovery in Parallel TPS Case1 or the Instant Action. Further,

                   Plaintiffs are to alert the Government's counsel if Pl~intiffs come across any such

                   purely personal contact information in unredacted foll.

          II.      Non-Responsive Information


                                                                                 I




                                                            3

  Sagel v. Trump, 18-CV-1599 (Kuntz, J.) (Tiscione, M.J.)
  REVISED STIPULATION AND PROTECTIVE ORDER
Case 1:18-cv-01599-WFK-ST Document 95 Filed 12/13/18 Page 4 of 9 PageID #: 3499




                 6. With respect to documents identified by the Governm nt in Parallel TPS Cases or the

                    Instant Action      as    containing "Non-Responsive Information" or "Sensitive

                    Information":

                                a) The Government will designate pertine t documents identified as Non-

                                     Responsive Information or Sensitive nformation as protected. The
                                                                            I




                                     Non-Responsive Information and the Sensitive Information, and the

                                     documents containing Non-Respons ve Information or Sensitive

                                     Information, must not be shared outsil of the counsel of record in the

                                     Instant Action.

                                b) The Non-Responsive Information or t e Sensitive Information, and the

                                     documents containing Non-Responsi e Information or the Sensitive

                                     Information, must not to be used in any other litigation apart from

                                     Parallel TPS Cases or the Instant Acti n.

                                c) Should Plaintiffs decide to use one of the documents containing Non-

                                     Responsive Information or Sensitive , formation as an exhibit in any

                                     briefing, Plaintiffs must first redact the Non-Responsive Information or

                                     Sensitive Information and then submi the material under seal to give

                                    the Government an opportunity to object to its filing.

                                d) The Government reserves its rig1t to redact Non-Responsive

                                    Information produced in discovery in ' arallel TPS Cases or the Instant

                                    Action.

          III.      Fed. R. Evid. 502(d) Provision

                                                            4

  Sagel v. Trump, 18-CV-1599 (Kuntz, J.) (Tiscione, M.J.)
  REVISED ST/PULA TION AND PROTECTIVE ORDER
Case 1:18-cv-01599-WFK-ST Document 95 Filed 12/13/18 Page 5 of 9 PageID #: 3500




               7. For purposes of this provision, "document" includes       I

                                                                                I items listed in Fed. R. Civ. P.

                   34(a)(l)(A) and (B). "Documents produced" include! all documents made available

                   for review or produced in any manner during this litigation.

               8. This provision governs those procedures that shall be 1sed in the event of a production

                   of a privileged document during this litigation. ProdJction of a document, or part of

                   a document, inadvertent or otherwise, shall not constilute a waiver of any privilege or

                   protection as to any portion of that document, or as t any undisclosed privileged or

                   protected communications or information concerning the same subject matter, in this

                   or any other proceeding. This agreement applies to att rney-client privilege and work-

                   product protections, as well as all other protections a orded by Federal Rule of Civil



                   constitute an admission that any document disclosed     I
                   Procedure 26(b) and governmental privileges. No hing in this agreement shall

                                                                                this litigation is subject to any

                   of the foregoing privileges or protections, or that anylarty is entitled to raise or assert

                   such privileges. Additionally, nothing in this agree ent shall prohibit parties from

                   withholding from production any document, or reda ting any portion of a produced

                   document, that is covered by any applicable privileg I or other protection. Nothing in

                   this agreement shall limit a party's right to cond ct a pre-production review of

                   documents as it deems appropriate.

               9. Notwithstanding the provisions in paragraph 8 above the Government will not assert

                   the deliberative process privilege ("DPP") to preve          Plaintiffs from relying on the

                   DPP documents previously produced in Ramos (·ates stamped OPP_1 through

                   DPP_ 22615) in this action, subject to this order an subject to objections based on

                                                            5

  Saget v. Trump, 18-CV-1599 (Kuntz, J.) (Tiscione, M.J.)
  REVISED STIPULATION AND PROTECTIVE ORDER
Case 1:18-cv-01599-WFK-ST Document 95 Filed 12/13/18 Page 6 of 9 PageID #: 3501




                    relevance or hearsay grounds consistent with the Fe eral Rules of Civil Procedure
                                                                             1




                    and/or the Federal Rules of Evidence.                    .

           IV.      Plaintiffs' Highly Confidential Material                 I




                 I 0. As used herein, "Highly Confidential Material" meant any information regarding the

                    immigration status or alienage of any person, inruding Plaintiffs, third party

                    witnesses, or other individuals. It shall also apply to Plaintiffs' "A numbers,"
                                                                             I
                    Individuals Taxpayers Identification Numbers, Social Security Numbers, dates and

                    places of birth, biological parents' names, arrel or conviction information,

                    m1ormat1on
                    • C.   •
                                    re 1ate d to    se 1ect1ve
                                                           .   serv1ce
                                                                   .        .I .
                                                                         reg1strat1on,         . 1y-subm1tte
                                                                                           previous     . d
                                                                              I


                    immigration applications and any documents submitted
                                                                 I
                                                                         in support of such

                    applications, email addresses, phone numbers, or add1esses produced in discovery in

                    the Instant Action.

                 11. Such information shall be marked "Highly Confidentitl" upon production.

                 12. Highly Confidential Material produced in this case shtll not be used or disclosed for

                    any purpose except for the litigation of this case, nor shall Highly Confidential

                    Material produced in this case be used in, or for the ,urpose of initiating, a removal

                    proceeding again Plaintiffs, third-party witnesses, or any other individual.

                 13. Highly Confidential Material shall not be disclosed         t   any persons other than: (a)

                    attorneys employed by the U.S. Attorney's Office f~r the Eastern District of New

                    York, or attorneys of record for the Plaintiffs, provide~ that disclosure is deemed by

                    counsel reasonably necessary for the conduct of this I tigation and not for any other

                    purpose or proceeding; and (b) attorneys employed b the Department of Homeland

                                                            6

  Saget v. Trump, 18-CV-1599 (Kuntz, J.) (Tiscione, M.J.)
  REVISED STIPULATION AND PROTECTIVE ORDER
Case 1:18-cv-01599-WFK-ST Document 95 Filed 12/13/18 Page 7 of 9 PageID #: 3502




                    Security, Department of State, or the Department of Justice involved in this matter to
                                                                                  I
                   whom disclosure is deemed reasonably necessary for the conduct of this litigation.

                    Such Highly Confidential Material may be disclosed 1nly to the categories of persons

                   and under the conditions described in this Order. Defendants are in no way prevented
                                                                                  I
                   by this Protective Order from discussing the cases of ttse individuals in order to carry

                   out their operations and proceedings. Nothing in this iipulated Protective Order shall

                   limit or in any way restrict Defendants' use ofinformftion obtained through a source

                   other than through discovery production in the instant kction. Further, Defendants are

                   in no way restricted from performing statutorily authjrized functions as they pertain

                   to such individuals and may not be held liable for fullYi executing such authority in the
                                                                        1
                   ordinary course, notwithstanding this Protective Ordel.

           V.      Miscellaneous Provisions

                14. Nothing in this Stipulation and Order shall affect                e right of any party to seek
                                                                                  I
                   additional protection against the disclosure of documehts or materials.

                15. Any party may apply to this Court at any time, upon pfoper notice, for a modification

                   of this Stipulation and Order with respect to the h ndling or designation of any

                   document or for any other purpose.

                16. This Stipulation and Order shall be binding upon any present and future party to the
                                                                                  i
                   matter in the Instant Action.
                                                                                  I

                17. This Stipulation and Order shall be effective and en rceable upon its signature by

                   counsel.

  DATED: Chicago, Illinois                                      AITORNEYS FOR         LAINTIFFS
         December 10, 2018                                      Ira J. Kurzban,       Y Bar No. 5347083)
                                                            7

  Sagel v. Trump, 18-CV-1599 (Kuntz, J.) (Tiscione, M.J.)
  REVISED STIPULATION AND PROTECTIVE ORDER
Case 1:18-cv-01599-WFK-ST Document 95 Filed 12/13/18 Page 8 of 9 PageID #: 3503




                                                                Kevin Gregg _l _
                                                                KURZBAN, Ku~BAN,
                                                                TETZELI & PRtTI, P.A.
                                                                2650 S.W. 27th Avenue, 2nd Floor
                                                                Miami, FL 33 I 3~
                                                                Phone: (312) 669-1364
                                                                ira@kkwtlaw.com

                                                                Sejal Zota      !
                                                                NATIONAL IMI}-1IGRATION PROJECT
                                                                OF THE NATIO~AL LA WYERS GUILD
                                                                89 South Street, uite 603
                                                                Boston, MA 021 I
                                                                Phone: (919) 698r5015
                                                                sejal@nipnlg.org     ·



                                                                                 1
                                                      By:          Isl            ,
                                                                Christopher J. Hqupt (NY Bar No. 4452462)
                                                                MA YER BRO~ LLP
                                                                1221 Avenue of theI
                                                                                     Americas
                                                                New York, NY 1?020
                                                                Phone: (212) 506-2500
                                                                choupt@mayerbrbwn.com
                                                                                I

                                                                Geoffrey M. Pipo~y
                                                                Christopher J. Fem-o
                                                                MA YER BROWN LLP
                                                                71 S. Wacker Driie
                                                                Chicago, IL 60606
                                                                Phone: (312) 78210600
                                                                gpipoly@mayerb own.com
                                                                                1
  DATED: Brooklyn, New York                                     A 1TORNEYS FOR D1FENDANTS
         December 10, 2018                                      RICHARD P. DON9GHUE
                                                                UNITED STATES A[ITORNEY
                                                                Eastern District ofNew York
                                                                271 Cadman Plaz!I East
                                                                Brooklyn, NY 11 01-1820

                                                      By:             Isl
                                                                Joseph A. Maruto lo
                                                                James R. Cho
                                                                Assistant U.S. Att meys
                                                                718-254-6288/6519
                                                            8

  Sagel v. Trump, 18-CV-1599 (Kuntz, J.) (Tiscione, M.J.)
  REVISED STIPULATION AND PROTECTIVE ORDER
Case 1:18-cv-01599-WFK-ST Document 95 Filed 12/13/18 Page 9 of 9 PageID #: 3504




                                                                Joseph.marutollo@usdoj.gov
                                                                James.cho@usddj.gov


                                                                               :




                                                                               !
                        s/WFK                                                  I


   United States District Judge
   Eastern District of New Yor




                                                            9

  Sagel v. Trump, 18-CV-1599 (Kuntz, J.) (Tiscione, M.J.)
  REVISED ST/PULA T/ON AND PROTECTIVE ORDER
